ALLEN, J.
1. One who expressly or by implication invites others ,to come upon his premises must exercise ordinary care to guard them against danger, and to that end he must exercise ordinary care to render the premises reasonably safe for the invitees.
2. Whether the management of a base ball club company in permitting practicing by I its base ball team in close proximity of the un-screened section of the grandstand between the two games of a “double header” is guilty of negligence, or whether a spectator sitting *165in the unscreened portion of the grandstand at the time of the practicing is guilty of contributory negligence, is a question of fact for the jury.
Judgment affirmed.
Marshall, C. J., Matthias, Kinkade and Robinson, JJ., concur.